Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 10/19/21 is acknowledged. 

Status of Claims
Claims 1, 3, 4, 6, 9-11, 13 and 17 are pending. 
In the Amendment filed on 10/19/21, claims 1, 3, 4, 6, 9-11, 13 and 17 were amended, claims 2, 5, 7, 8, 12 and 14-16 were cancelled, and no claims were added. (Claims 18-20 were cancelled in the Response to Restriction Requirement filed on 05/28/21.) 
Claims 1, 3, 4, 6, 9-11, 13 and 17 are rejected.

Response to Arguments
Regarding the claim objections
The previous claim objections have been overcome. Applicant's attention is directed to the instant claim 
Regarding the rejections under 35 U.S.C. 112:
The previous rejections under 35 U.S.C. 112 have been overcome. Applicant's attention is directed to the instant rejections under 35 U.S.C. 112.
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 101
Applicant has cancelled some of the claims that were rejected under 35 U.S.C. 101. However, Applicant has not addressed the substance of the rejection. Some of the pending claims contain subject matter similar or identical to that of claims (some now cancelled) that were previously rejected under 35 U.S.C. 101, and those pending claims are rejected under 35 U.S.C. 101 on grounds similar or identical to the grounds of the previous rejection. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102
Applicant's arguments have been fully considered but are not persuasive and/or are moot in view of the new combination of prior art being used in the current rejection.
Examiner's Comments
Intended Use/Functional Language
Claim 1 recites:
"a processor … cause the processor to perform operations to: transmit …; receive …; transit …; received …; store … transmitting …."
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.
Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.

Claim Objections
Claims 1, 3, 4, 9-11, 13 and 17 are objected to because of the following informalities:
Each of claims 1, 3, 4, 9-11, 13 and 17 recites "A first data processing apparatus according to [claim number], said … [verb in present tense] …." This is not grammatical and should be revised to recite "wherein" prior to "said" or to change the verb to the present continuous tense ("-ing" form).
Claim 3 recites "A first data processing apparatus according to 1, said …." This includes a typographical error and should be revised to recite "claim 1" instead of "1."
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 4 and 6 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claim 3 is directed to a first data processing apparatus.  
Claim 3 is directed to the abstract idea of "payment processing, purchasing, or receiving an item (e.g., ticket) in exchange for payment and verifying the validity/authenticity of the item" which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 3 recites " transmit, … first data indicative of a user … to …; receive … a command to generate second data;  transmit, … the second data to … in response to the command;  in response to transmitting the second data, receive, … third data and a … signature from …, the third data comprising an encrypted hash of a combination of the first data and the third data; store the received third data and the digital signature in a predetermined record of the plurality of records stored …; and after storing the third data and the digital signature, transmitting, … the first data, the third data, and the digital signature to …, verifying the digital signature based on the first and third data; said first data is an electronic payment card number indicative of an electronic payment card of the user …." Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "first data processing apparatus," "second data processing apparatus," "third data processing apparatuses," "communication interface that transmits and receives data from a second data processing apparatus using electromagnetic induction," "storage medium having a plurality of records stored thereon," "processor coupled to said storage medium and said communication interface, the storage medium storing computer-executable instructions that when executed by the processor, cause the processor to perform operations," and "digital" (signature) represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of 8888 payment processing, purchasing, or receiving an item (e.g., ticket) in exchange for payment and verifying the validity/authenticity of the item, specifically, as quoted above. 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claim merely describes the concept of payment processing, purchasing, or receiving an item (e.g., ticket) in exchange for payment and verifying the validity/authenticity of the item, specifically, as quoted above, using computer technology (e.g., processing circuitry). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claim 3 is not patent eligible.
Dependent claims 4 and 6 describe further detail of the item data (claim 4) and the payment processing data (claim 6). Thus, dependent claims 4 and 6 further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. Dependent claims 4 and 6 do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 4, 6, 9-11, 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claim 1 recites "A first data processing apparatus comprising: a communication interface that transmits … data from a second data processing apparatus …," but the specification does not provide details on what this action comprises or how it is performed.
Claim 1 recites "in response to transmitting the second data, receive, via the communication interface, third data and a digital signature from the second data processing apparatus, …," but the specification does not provide details on what this action comprises or how it is performed. Note the specification 0037 teaches: 
"Following the receipt of the payment approval message [second data], the data representative of the electronic ticket [third data] is transmitted from the POS device 100 to the terminal device 105 at step 305." (Emphasis added)


However, the term "following" indicates mere chronology, not causation or the like, which is indicated by the recitation "in response to," and hence the term "following" provides no algorithm explaining how the one operation/event occurs in response to the other operation/event. Further, the specification 0023, 0024, 0055, 0056, 0058 (clauses 1, 8) very consistently teaches merely that both the reception and transmission of the second data (let us say at time t2) and the receipt of the third data (let us say at time t3) occur in response to completion of the predetermined data processing event (e.g. payment for a ticket) (let us say at time t1). Based on this forceful teaching of the specification, the reception of the third data (t3) cannot occur "in response to" the transmission of the second data (t2), because it (t3) occurs in response to the completion of the predetermined data processing event (t1), and that (t1) occurs prior to transmission of the second data (t2), as reflected by the fact that the reception and transmission of the second data (t2) occur in response to completion of the predetermined data processing event (t1).
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 3, 4, 6, 9-11, 13 and 17 are rejected by virtue of their dependency from a rejected base claim.

Not in the Specification
Claim 1 recites "A first data processing apparatus comprising: a communication interface that transmits … data from a second data processing apparatus …." The specification does not teach that a communications interface of a first data processing apparatus transmits data from a second processing apparatus. Accordingly, no support is found for the above-indicated language of claim 1.
Claim 1 recites "in response to transmitting the second data, receive, via the communication interface, third data and a digital signature from the second data processing apparatus, …." The specification does not provide support for the underlined language, as explained above ("Lack of Algorithm").
Claims 3, 4, 6, 9-11, 13 and 17 are rejected by virtue of their dependency from a rejected base claim.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 9-11, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope 

Claim 1 recites "after storing … the third data processing apparatus verifying the digital signature based on the first and third data." Claim 1 is directed to a first data processing apparatus comprising a communication interface, a storage medium, and a processor. It is unclear whether the claim scope encompasses a first data processing apparatus comprising a communication interface, a storage medium, and a processor, or in combination with a third data processing apparatus.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 3, 4, 6, 9-11, 13 and 17 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 9-11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. ("Design of Portable Mobile Devices Based E-Payment System and E-Ticketing System with Digital Signature"), hereafter Bao, in view of Van de Velde et al. (U.S. Patent Application Publication No. 2010/0252624 A1), hereafter Van de Velde.

Regarding Claim 1
Bao teaches:
a communication interface that transmits and receives data from a second data processing apparatus (DOI) using electromagnetic …; (8, "Portable Mobile Device with Bluetooth," "The General Model of the System")
a storage medium having a plurality of records stored thereon; and (8, "Portable Mobile Device with Bluetooth")
a processor coupled to said storage medium and said communication interface, the storage medium storing computer-executable instructions that when executed by the processor, cause the processor to perform operations to: (8, "Portable Mobile Device with Bluetooth")
transmit, by the communication interface, first data (Client ID, payment, contents of negotiation) indicative of a user of the first data processing apparatus (DOH) to the second data processing apparatus; (9, 1. "DOH requests for the digital object. This may include payment from DOH to DOI or some negotiation procedure.", 3. "E-Ticketing System")
… receive, via the communication interface, third data (digital object) and a digital signature from the second data processing apparatus, the third data comprising an encrypted (sign_SK, i.e., signed by private key) hash of a combination of the first data (Client ID) and the third data; (9, 2. "DOI … sends the digital object to DOH.", 3. "E-Ticketing System"; 8, "Digital Signature")
store the received third data and the digital signature in a predetermined record of the plurality of records stored on the storage medium; and (9, 3. "DOH stores the digital object to DOA."; 8, 2. "The General Model of the System")
after storing the third data and the digital signature, transmitting, via the communication interface, the first data, the third data, and the digital signature to a third data processing apparatus, the third data processing apparatus verifying the digital signature based on the first and third data. (7, 2. "The checking machine … is able to judge a digital object being a valid ticket or not …."; 8, "Digital Signature," 2. "The General Model of the System"; 9, 5. "DOH sends the digital object to DOV for verification.", "Each DOV has the capability of the digital object verification.")
Bao does not explicitly disclose but Van de Velde teaches:
… induction (0053)
receive, from the second data processing apparatus via the communication interface, a command to generate second data; (Fig. 3, 314, 0070, CDA (elaborated at 0076-0078, see also Figs. 21-23): terminal 206 (second data processing apparatus) sends Generate AC (application cryptogram) command to card/electronic payment device (first data processing apparatus), or 0071, interrogation of electronic payment device (first data processing apparatus) by first terminal (second data processing apparatus) to obtain transaction counter, electronic payment device identifier, random number)
transmit, by the communication interface, the second data to the second data processing apparatus in response to the command; (Fig. 3, 314, 0070, CDA (elaborated at 0076-0078, see also Figs. 21-23): in response to Generate AC (application cryptogram) command,  card/electronic payment device (first data processing apparatus) sends back AC, or 0071, in response to interrogation by first terminal (second data processing apparatus), electronic payment device (first data processing apparatus) sends back requested transaction counter, electronic payment device identifier, random number)
in response to transmitting the second data, …; (0070, 0071, Fig. 3, 314, 318: in response to step 314 (see above), step 318 is performed, i.e., e-merchandise, i.e., ticket ("third data") is transferred from terminal 206 ("second data processing apparatus") to electronic payment device ("first data processing apparatus"), i.e., first data processing apparatus receives third data from second data processing apparatus)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bao's systems and methods for selling and verifying e-tickets, by incorporating therein Van de Velde's teachings pertaining to (1) NFC and (2) command/request-response exchanges of information between ticket seller and ticket buyer to ensure security prior to delivery of e-merchandise/e-ticket, because this (1) would increase applicability of Bao's systems and methods to a wider range of mobile devices and (2) would increase security of e-ticket selling and verification, such as preventing skimming. See Bao, 7-8, Van de Velde, 0068-0071. In addition, the combination is obvious also because it is a matter of (A) combining prior art elements according to known methods to yield predictable results; (C) use of known technique to improve similar devices (methods, or products) in the same way; and (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 3
Bao in view of Van de Velde teaches the limitations of base claim 1 as set forth above. Van de Velde further teaches:
said first data is an electronic payment card number (account number; alternatively Card ID) indicative of an electronic payment card of the user of the first data processing apparatus. (Fig. 3, 304, 0062 (account number); alternatively Fig. 7, 706, 0090-0094, esp. 0091 (Card ID))

Regarding Claim 4
Bao in view of Van de Velde teaches the limitations of base claim 1 as set forth above. Bao further teaches:
said third data comprises electronic ticket data. (8-9, 2. "The General Model of the System," 3. "E-Ticketing System")
Regarding Claim 6
Bao in view of Van de Velde teaches the limitations of base claim 1 as set forth above. Van de Velde further teaches:
said second data comprising an approval message including a transaction certificate application cryptogram. (Fig. 3, 314, 0070, CDA (elaborated at 0076-0078): in response to Generate AC (application cryptogram) command, card/electronic payment device (first data processing apparatus) sends back AC, TC, or 0071, in response to interrogation by first terminal (second data processing apparatus), electronic payment device (first data processing apparatus) sends back requested transaction counter, electronic payment device identifier, random number)

Regarding Claims 9-11 and 13  
Bao in view of Van de Velde teaches the limitations of base claim 1 and intervening claims 3, 4 and 6 as set forth above. Bao further teaches:
said operation to receive the third data and the digital signature comprises receiving … the third data and the digital signature, … to store the third data and the digital signature in the storage medium as part of the predetermined record. (9, 2. "DOI … sends the digital object to DOH.", 3. "E-Ticketing System"; 8, "Digital Signature"; 9, 3. "DOH stores the digital object to DOA."; 8, 2. "The General Model of the System")
Bao does not explicitly disclose but Van de Velde teaches:
… an update record command (PutData command) including …, the update record command including a command ….(0085 note under broadest reasonable interpretation "update record command" is deemed taught by PutData command)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bao's systems and methods for selling and verifying e-tickets, by incorporating therein Van de Velde's teachings pertaining to update record/PutData storage commands, because Bao already teaches storing the ticket and digital signature but without providing complete implementation details and Van de Velde's teachings comprise implementation details to implement Bao's taught storing in a known prior art manner. See Bao, 9 (3.), Van de Velde, 0085. Thus, too, the combination is obvious because it is a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A. 

Regarding Claim 17
Bao in view of Van de Velde teaches the limitations of base claim 1 as set forth above. Bao further teaches:  
said received digital signature comprises information indicative of a validity of the third data. (8, "Digital Signature"; 9, "E-Ticketing System" - "Ticket")

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Kobayashi teaches purchase, redemption, verification, and security, using cryptography, of digital tickets, and Salvador 0279 and Masakazu teach an update record command for storing, in the context of ticket purchase/ verification. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692